Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of Onteco Corporation (the “Company”) on Form 10-Q for theperiod endingSeptember 30, 2012as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jorge Schcolnik, President of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. the Quarterly Report on Form 10-Q for theperiod endingSeptember 30, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report for theperiod endingSeptember 30, 2012, fairly presents, in all material respects, the financial condition and results of operations of Onteco Corporation Date: November 19, 2012 /s/ Jorge Schcolnik Jorge Schcolnik President (Principal Executive Officer)
